Citation Nr: 0200653	
Decision Date: 01/17/02    Archive Date: 01/25/02

DOCKET NO.  00-10 964	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder. 

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for recurrent 
dislocation of the right shoulder.  

3.  Entitlement to a compensable rating for residuals of a 
right fifth metacarpal fracture.



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from June 1969 to November 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana.  The case has since been 
transferred to the Chicago, Illinois VARO.

The veteran failed to report for a Travel Board hearing 
scheduled in December 2001.  In correspondence received in 
June 2001, Swords to Plowshares withdrew as his 
representative.  They indicated that they sent him notice of 
the withdrawal.  The issues of entitlement to a compensable 
rating for residuals of a right fifth metacarpal fracture and 
entitlement to service connection for a psychiatric disorder 
are addressed in the REMAND which follows this decision.


FINDINGS OF FACT

1.  An unappealed May 1993 rating decision determined that 
new and material evidence had not been submitted to reopen a 
claim for service connection for a right shoulder condition.

2.  Evidence submitted since the May 1993 rating decision is 
new to the claims file, but does not bear directly and 
substantially on the question of whether a current right 
shoulder disorder is causally related to service.


CONCLUSION OF LAW

Evidence submitted since the rating decision in May 1993 is 
not new and material, and a claim of service connection for a 
right shoulder disorder may not be reopened. 38 U.S.C.A. 
§§ 1110, 5108, 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.156, 3.303 (2001).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the president 
signed the Veterans Claims Assistance Act of 2000 (VCAA) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and not yet 
final as of that date.  Hence, it applies in the instant 
case.  Implementing regulations were recently published.  66 
Fed. Reg. 45,620 (Aug. 29, 2001)(to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

In part pertinent to this issue, the VCAA mandates enhanced 
notification duties.  In rating decisions in February 1999 
and February 2000 and in the March 2000 Statement of the 
Case, the RO informed the veteran of the evidence needed to 
reopen the claim and to establish service connection for the 
claimed disability.  Therefore, although the RO did not have 
an opportunity to review this case under the VCAA, the RO 
essentially met the requirements of the law.  As such, there 
is no prejudice to the veteran in proceeding with this 
appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).  Under 38 U.S.C.A. 
§ 5108, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  Under 38 C.F.R. § 3.156(a), 
"new and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).  

An amended version of 38 C.F.R. § 3.156(a) is effective only 
for claims filed on or after August 29, 2001.  Hence, it does 
not apply in the instant case.  66 Fed. Reg. 45620-45630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.156(a)). 

In a November 1983 rating decision, the Chicago RO denied 
service connection for postoperative recurrent right shoulder 
dislocation on the basis that the disorder was first noted 
after service.  The veteran was notified of the decision, and 
did not appeal it.  That decision is final.  38 U.S.C.A. 
§ 7105.

In a May 1993 rating decision, the Des Moines, Iowa RO 
determined that new and material evidence had not been 
submitted to reopen a claim for service connection for a 
right shoulder condition.  It was noted that the evidence 
presented did not mention a right shoulder disorder, and did 
not serve to reopen the claim.  [The Board notes that a 
November 1990 VA examination report added to the file prior 
to the 1993 rating decision contains an notation of "onset 
of [right shoulder] injury occurring within the military," 
but the examiner who rendered this opinion also indicated 
that "no old records are available."]  The veteran was 
notified of this rating decision in June 1993.  In an October 
1993 benefits application, the veteran stated that he was 
"also requesting S/C for right shoulder," but he did not 
indicate specific disagreement with the May 1993 rating 
decision or an intent to contest that decision.  Under 38 
C.F.R. § 20.201, a Notice of Disagreement is defined as a 
written communication from a claimant expressing 
dissatisfaction with an adjudicative determination and a 
desire to contest the result.  As the veteran made no 
reference to the May 1993 rating decision therein, his 
October 1993 statement is not a valid Notice of Disagreement 
with the May 1993 rating decision.  Hence, that decision, 
also, is final, and is the last final denial of the claim.  

Prior to the May 1993 rating decision, the record included 
evidence of current right shoulder disability, but did not 
include evidence of a nexus between the current disability 
and service, except based on history provided by the veteran.  
There was no mention of a right shoulder injury or of right 
shoulder dislocation in the service medical records.  

The relevant evidence added to the claims file subsequent to 
the May 1993 rating decision consists of the following: (1) 
various submissions by the veteran, including an October 1993 
application, an April 1999 Notice of Disagreement, and an 
April 2000 Substantive Appeal; (2) VA hospital and outpatient 
treatment records, dated from January 1995 to January 2000; 
and (3) a report of VA examination in January 2000. 

In reviewing the newly submitted medical evidence of record, 
the Board initially notes that the RO previously made 
reference to a current right shoulder disorder but found no 
causal connection between such disorder and service.  
Similarly, the newly received evidence, particularly the 
January 2000 VA examination report, suggests a current 
disorder but contains no commentary from treating 
professionals as to a relationship between this disorder and 
service.  The January 2000 VA examination report reflects 
that the veteran reported a history of shoulder problems 
during service, but an examiner's recitation of a veteran's 
reported history of a disorder does not constitute competent 
medical evidence in support of a claim.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  Therefore, the newly 
submitted medical evidence does not bear directly and 
substantially on the question of whether a current right 
shoulder disorder is related to service, and this evidence, 
while new, cannot be deemed "material" for purposes of 
reopening the veteran's claim.

As to the submissions from the veteran himself, he has not 
demonstrated he has medical training, expertise, or 
credentials that would qualify him to render a competent 
opinion regarding medical causation.  Therefore, his lay 
opinion in the submissions does not constitute competent 
medical evidence and cannot be deemed "material" for 
purposes of reopening his claim.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  In the absence of new and 
material evidence, the claim may not be reopened.  


ORDER

The appeal to reopen a claim for service connection for 
recurrent dislocation of the right shoulder is denied.
REMAND

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims of entitlement to a compensable 
rating for residuals of a the right fifth metacarpal fracture 
and service connection for a chronic acquired psychiatric 
disorder.  See 38 U.S.C.A. § 5103A (West Supp. 2001).  This 
duty includes securing relevant medical records to which 
reference has been made, as well as conducting a thorough and 
contemporaneous medical examination of the veteran when 
necessary to decide a claim.  Id.  If an examination report 
is incomplete, the Board must await its completion, or order 
a new examination, before deciding the veteran's claim.  See 
Abernathy v. Principi, 3 Vet. App. 461, 464 (1992). 

In regard to the veteran's claim for a compensable rating for 
residuals of a right fifth metacarpal fracture, the January 
2000 VA examination report contains a notation of flexion 
deformity of the proximal right fifth digit.  However, this 
report is silent as to such symptoms as limited motion, 
functional loss, pain, or ankylosis; these symptoms must be 
addressed under the relevant schedular criteria.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a.  In a January 2001 VA 
Report of Contact it was noted that the veteran reported 
current treatment for his right fifth finger disability at 
the Chicago (West Side) VA Medical Center (MC).  Records of 
such treatment should be obtained.

As to the veteran's claim for service connection for a 
psychiatric disorder, the Board notes that to date he has not 
been afforded a VA examination to assess such disability.  
However, on several occasions during service, in 1971, he was 
seen with complaints of sleep loss and "weird dreams," and 
since 1990, he has had a number of VA hospitalizations for 
problems including a mood disorder.  Given these facts and 
the provisions of 38 U.S.C.A. § 5103A, a psychiatric 
examination to determine the nature and etiology of the 
veteran's claimed psychiatric disorder is indicated.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should obtain from the Chicago 
(West Side) VAMC all records of treatment 
of the veteran.  If efforts to obtain 
such records are unsuccessful, 
documentation  of the efforts should be 
added to the claims file.

2.  The RO should arrange for a VA 
examination to determine the current 
severity of the veteran's service-
connected right fifth finger disorder.  
The examiner should review the veteran's 
claims file in conjunction with the 
examination.  Any indicated tests or 
studies should be performed.  Based on a 
review of the claims file and the 
clinical findings of the examination, the 
examiner should provide a description of 
the current symptoms of the veteran's 
disability.  Specifically, the examiner 
should report the extent of any painful 
motion or any functional loss due to 
pain..

3.  The RO should also arrange for a VA 
psychiatric examination to determine the 
nature and etiology of the veteran's 
psychiatric disability.  The examiner 
should review the veteran's claims file 
in conjunction with the examination.  
Based on a review of the claims file and 
examination findings, the examiner should 
state the veteran's psychiatric 
diagnosis(es) and offer an opinion as to 
whether it is at least as likely as not 
that any current psychiatric disorder is 
etiologically related to (had its onset 
during) the veteran's active service.  
The examiner should explain the rationale 
for any opinion given. 

4.  After completion of all requested 
development, the RO should readjudicate 
the claims of entitlement to a 
compensable rating for residuals of a 
right fifth metacarpal fracture and 
service connection for a psychiatric 
disorder.  If either remains denied, the 
veteran should be furnished an 
appropriate supplemental statement of the 
case and given the opportunity to 
respond.

The case should then be returned to the Board for further 
appellate consideration, if appropriate.  No action by the 
veteran is required unless he is notified by the RO. He has 
the right to submit additional evidence and argument on these 
matters.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  


		
	George R. Senyk
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



